DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA CN201811472201 on 12/03/2018. 
It is noted that the office has retrieved foreign priority document electronically from WIPO digital Access Service on 01/10/2020.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Requirement for Information under 37 C.F.R. § 1.105
1.     		Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2	 	An issue of public use or on sale activity has been raised in this application. In order for the examiner to properly consider patentability of the claimed invention under 35 U.S.C. 102 a(1), additional information regarding this issue is required. The Examiner, upon conducting a search for prior art, discovered the article of Working Paper in National Bureau of Economic Research (NBER): Size and Value in China dated March 2018 by inventors Jianan Liu, Yu Yuan and Robert F. Stambaugh of instant application. The article discusses size factor and value factor on the earnings-price ratio which subsumes the book-to-market ratio in capturing all Chinese value effects (see abstract and page 26). 
In response to this requirement, please provide:
i) the dates and the extent to which the claimed invention  was put into use by the Applicant  and to demonstrate with any relevant documentation,  specifically,  that the use is experimental and not subject to the 35 USC 102 a (1) statutory bar for public use more than one year prior to the date of filing of the Application. 
ii) the citation and a copy of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter. 
iii) the names of any products or services that have incorporated the claimed subject matter. 
3. 		In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.
4. 		The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
5. 		The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain 
6.		This requirement is an attachment of the enclosed Office action.  A complete response to the enclosed Office action must include a complete response to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is THREE months.
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 1 as recited as method claims failed to positively recite the particular machine to which it is tied, for example, by identifying the apparatus that accomplishes the method steps. 
Regarding claim 1, it appears that the claimed method steps could simply be performed by mental process alone and are not statutory.  These claims are directed towards steps of “S1: Obtain individual stocks…,”  “S2: …Separate the remaining sample….,” “S3: Independently separate the remaining sample….,” “S4:....Obtain nine A-share size and value indices…,” “S5: Calculate individual stocks’ cum dividend…,” “S6: ….Set the level at chosen starting point….,” “S7: Calculate returns of size indices,” “S8: Calculate returns of value indices….,” and “S9: Make parameter choices….” without including another machine. Thus, to qualify as a § 101 
The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.  Note the Board of Patent Appeals Informative Opinion Ex parte Langemyer et al. In addition, the procedure which is tie to a machine must be more than insignificant "extra solution" activity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 1-5 are directed to method for constructing size and value indices for the Chana’s stock market. The claims 1-5 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of a method steps or acts, for constructing size and value indices for the China’s stock market. This process is a non- statutory categories of invention because the claim as recited failed to positively recite the particular machine to which it is tied, for example, by identifying the apparatus that accomplishes the method steps (Step 1: NO) (see U.S.C.101 rejection described above).

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claim 1 is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of:
S1: Obtain individual stocks’ daily closing price and A-share total shares outstanding and take the product of the two as the daily market value, and in each month, sort the entire stock universe by individual stocks’ market values on the last trading day, and then delete the stocks that belong to the smallest X (percent), and use the remaining sample as the stock universe for the following month;
S2: Further separate the remaining sample from SI equally by their last month-end market values into three size terciles, small-size group (bottom 33%), medium-size group (middle 33%) and large-size group (top 33%);
S3: Independently separate the remaining sample from SI equally by the inverses of their last month-end valuation ratios into three value terciles, value group (bottom 33%), mixed group (middle 33%), and growth group (top 33%);
S4: By using the intersection of the groups from S2 and S3, obtain nine A-share size and value indices;
S5: Calculate individual stocks’ cum-dividend returns using their closing prices and daily dividends, and then, calculate the return of each of the nine indices;
S6: For each index, set the level at a chosen starting point as the benchmark level, and set the value of the benchmark level to be 1000, and then for any point in time t, calculate the index level at that time as Levelt = 1000 x Ret (Index) o,t, where Ret(Index) o,t is the cumulative return of this index from the chosen starting point to the time of t;
S7: Calculate returns of size indices; 
S8: Calculate returns of value indices; and 
S9: Make parameter choices to construct size and value indices.
The limitations of obtain, take, sort, delete and use in Step S1; separate in S2; separate in S3; using and obtain in step S4; calculate in Step S5; set, and calculate in Step S6; calculate in Step S7 and S8; and make in Step S9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mathematical formula/calculation, similar to a formula for computing alarm limit in Parker v. Flook without any computer components. That is, nothing in the claim element precludes the step from See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mathematical concepts” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim does not recite the additional element such as hardware/processor or computer for performing steps of S1 to S9 as described above. Therefore, claims do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO). 

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

Since there is no hardware/computer/processor recited in claim, the claim does not provide inventive concept (Step 2B: NO). The claim is not patent eligible.


Dependent Claims:
Examiner further reviewed the dependent claims 2-5 that could be added to an independent claim 1 to make patent eligible. The dependent claims as recited pertains to additional steps which further describes choosing 10%, 20% and 30% value for X in Step S1, choosing one of valuation ratio from the list provided in Step S3, and choosing option of weight of stock from lists provided in Step S5, S7 and S8, which appear to be mathematical concepts that that been found to be an abstract idea as described above. These dependent claims do not provide additional elements and hardware/processor/computer that would make the claim significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception and the claims as an ordered combination elements do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claim 1. Therefore, claims 1-5 are not patent eligible (NO). 

Remarks
The most notable art of record is Freeman (U.S. Pub No. 2014/0012777), Blitzer et al. (U.S. Pub No. 2007/0271196) and Liu et al. (NBER Working Paper Series, 2018). Freeman teaches the growth value indices comprise large value, large growth, small value and small growth indices (see paragraph [0063]). Blitzer et al. teach constructing indices and calculating growth or value index (see paragraph [0042-0043, 0067-0073]). Liu et al. teach size factor and value factor on the earnings-price ratio which subsumes the book-to-market ratio in capturing all Chinese value effects (see page 26). However, the cited prior art of record neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set. Applicant is requested obviate pending rejection under U.S.C. 101 and provide required Information under 37 C.F.R. § 1.105 as presented above for further consideration of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Arnott et al. (U.S. Patent No. 8,694,402) teach creating a low volatility portfolio of financial objects.
Blitzer et al. (U.S. Pub No. 2007/0271196) teach constructing investment portfolio and computing an index thereof.
Co et al. (U.S. Pub No. 2012/0109808) teach periodic reset total return index future contracts.
 Freeman (U.S. Pub 2014/0012777) teaches volatility-based characterization of securities.
Hsieh, H. (Investment Management and Financial Innovation, 2013) teaches size and value effect in fundamental indexes.
Liu et al. (NBER Working Paper Series, March 2018) teach size and value in China
Masuyama et al. (U.S. Pub No. 2008/0249957)) teach selecting stock portfolio and acquiring a plurality of corporate valuation index.
Sauter et al. (U.S. Pub No. 20040181477) teach method for constructing a stock index.
	Straub et al. (U. S. Patent No. 6,035,284) teach system and method for product rationalization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691
04/05/2021